

EXHIBIT 10(cd)


























NATIONAL WESTERN LIFE INSURANCE COMPANY
NON-QUALIFIED DEFINED BENEFIT PLAN














As Amended and Restated Effective as of
January 1, 2009











 
 

--------------------------------------------------------------------------------

 

NATIONAL WESTERN LIFE INSURANCE COMPANY
NON-QUALIFIED DEFINED BENEFIT PLAN


Table of Contents



   
Page
     
ARTICLE I – PURPOSE, DEFINITIONS AND CONSTRUCTION
 
1
1.1     Purpose of the Plan
 
1
1.2     Definitions
 
1
1.3     Construction
 
4
     
ARTICLE II - ELIGIBILITY
 
5
2.1     Eligibility Requirements
 
5
2.2     Loss of Eligible Employee Status
 
5
     
ARTICLE III – FUNDING
 
6
3.1     Funding
 
6
     
ARTICLE IV – BENEFITS UNDER THE PLAN
 
7
4.1     Normal Retirement Benefit
 
7
4.2     Late Retirement Benefit
 
8
4.3     Early Retirement Benefit
 
9
4.4     Disability Retirement Benefit
 
10
4.5     Deferred Vested Pension Benefit
 
11
4.6     Pre-Retirement Death Benefit
 
12
     
ARTICLE V – DETERMINATION OF PAYMENT OF ACCOUNT
 
13
5.1     Time of Payment
 
13
5.2     Form of Payment
 
13
5.3     Payment to the Participant’s Beneficiary
 
15
5.4     Payments to an Alternate Payee
 
15
     
ARTICLE VI – MISCELLANEOUS
 
17
6.1     Administration of the Plan
 
17
6.2     Benefit Claims
 
18
6.3     Amendment of the Plan
 
19
6.4     Termination of the Plan
 
19
6.5     Notices to Participants
 
19
6.6     Non-Alienation
 
19
6.7     Severability
 
19
6.8     Governing Law
 
19
6.9     Taxes
 
19
6.10    Waiver
 
20
6.11    Compliance With Code Section 409A
 
20




 
i

--------------------------------------------------------------------------------

 

ARTICLE I
 
PURPOSE, DEFINITIONS AND CONSTRUCTION


1.1           Purpose of the Plan
 
This Plan was established by the Employer effective as of the Original Effective
Date to provide an additional benefit for certain select management employees,
who are defined below, to augment the retirement benefit which is otherwise
provided to such employees under the Qualified Plan (as defined below).  This
Plan is not intended to, and does not, qualify under sections 401(a) and 501(a)
of the Code (as defined below), and is designed and intended to be a plan
described in section 201(2) of ERISA (as defined below).


This Plan is subject to section 409A of the Code and is intended to provide for
post-2004 benefit accruals in lieu of continued benefit accruals under the
Grandfathered Nonqualified Plan.  However, this Plan is a separate plan from the
Grandfathered Nonqualified Plan, and nothing herein shall be construed to
constitute a material modification of the Grandfathered Nonqualified Plan or to
otherwise cause the Grandfathered Nonqualified Plan to be subject to section
409A of the Code.  Benefit accruals and service crediting under the
Grandfathered Nonqualified Plan were frozen effective as of December 31,
2004.  Benefit accruals under the Qualified Plan were frozen effective as of
December 31, 2007.


This Plan is intended to comply with the requirements of Code section 409A and,
notwithstanding anything herein to the contrary, shall be administered,
operated, and interpreted in compliance with such requirements.  The Plan is
amended and restated as set forth herein effective as of the Effective Date to
make certain clarifying changes to comply with the final regulations under Code
section 409A.  For periods prior to the Effective Date, each Participant’s
benefit shall be determined in accordance with the Plan as in effect at such
time subject to any modifications necessary to satisfy a good faith
interpretation of the requirements of Code section 409A.


1.2           Definitions
 
The following terms, when found in the Plan, shall have the meanings set forth
below:


(a)           Accrued Benefit:  The benefit determined under Article IV hereof
which has accrued at any time under the provisions of the Plan.
 
(b)           Actuarial Equivalent:  The equivalent in value of amounts expected
to be received under the Plan under different forms of payment, determined based
upon an interest assumption of eight and one-half percent (8.5%) and a mortality
assumption based on the 1984 Unisex Pension (UP84) Mortality Table.
 
(c)           Annual Compensation:  For a Plan Year means the sum of the
Participant’s “monthly compensation” (as defined in Section 1.2(f)) for each
month of the Plan Year.
 

 
1

--------------------------------------------------------------------------------

 



 
(d)           Beneficiary:  The natural person or natural persons designated (or
deemed designated) by a Participant under Section 5.3 to receive any benefits
payable hereunder after the death of the Participant.
 
(e)           Code:  The Internal Revenue Code of 1986, as it may be amended
from time to time, including any successor.
 
(f)           Compensation:  Twelve (12) times the average of the Participant’s
monthly compensation over the sixty (60)-consecutive calendar months (or the
period of employment, if less) immediately prior to his Separation from
Service.  “Monthly compensation” shall be the total cash remuneration paid by
the Employer during each month of the Plan Year, as reported on Form W-2 or its
subsequent equivalent.  Notwithstanding the foregoing, “monthly compensation”
(i) shall include director’s fees; amounts deferred under Code sections 125,
132(f)(4), or 401(k); and nonqualified elective deferrals; (ii) for periods on
and after December 5, 2003, shall exclude reimbursements or other expense
allowances, moving expenses, welfare benefits, imputed value of insurance, stock
option income, commissions, bonuses, and any other extraordinary remuneration;
and (iii) for periods prior to January 1, 2000, shall exclude “NWAMI
compensation”.  Compensation hereunder shall not be subject to any limitations
applicable to tax-qualified plans, such as pursuant to Code sections 401(a)(17)
or 415.
 
(g)           Disability or Disabled:  The inability of a Participant to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months;
provided that a Participant will be considered Disabled for purposes of the Plan
if and only if he is determined to be totally disabled by the Social Security
Administration.  A Participant’s Disability shall be considered to have ended at
such time as a determination is made by the Social Security Administration that
no further disability benefits shall be payable to the Participant under the
Social Security Act.
 
(h)           Early Retirement Age:  The date on which the Participant attains
age fifty-five (55)
 
(i)            Early Retirement Date:  The first day of the month which is prior
to a Participant’s Normal Retirement Date, but follows his attainment of Early
Retirement Age, completion of fifteen (15) years of Service, and Separation from
Service.
 
(j)            Effective Date:  January 1, 2009
 
(k)           Eligible Employee:  An employee of the Employer who is listed on
Schedule 1.2(k), as such Schedule may be amended from time to time by written
action of the President of the Employer.  However, no person shall be selected
as or remain an Eligible Employee except a member of the select group of
management or highly compensated employees of the Employer, as such term is
defined under section 201 of ERISA.
 

 
2

--------------------------------------------------------------------------------

 



(l)            Employer:  National Western Life Insurance Company, a corporation
organized and existing under the laws of the State of Texas, and any successor
or successors.  For purposes of Section 1.2(v), the term “Employer” includes all
persons with whom such Employer would be considered a single employer under Code
sections 414(b) and/or 414(c), determined by using the 80% ownership threshold
specified in Code sections 1563(a)(1), (2), and (3) and in Treasury regulation
section 1.414(c)-2, rather than the default 50% ownership threshold specified in
Treasury regulation 1.409A-1(h)(3).
 
(m)          ERISA:  the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time, including any successor.
 
(n)           Grandfathered Nonqualified Plan:  the Grandfathered National
Western Life Insurance Company Non-Qualified Defined Benefit Plan, originally
adopted effective as of January 1, 1991 and as amended from time to time.
 
(o)           Normal Retirement Age:  The date on which a Participant attains
age sixty-five (65).
 
(p)           Normal Retirement Date:  The first day of the month coincident
with or next following a Participant’s Normal Retirement Age.
 
(q)           Original Effective Date:  January 1, 2005.
 
(r)            Participant:  An Eligible Employee who has met the requirements
of Section 2.1 hereof, and whose participation has not been terminated.
 
(s)            Plan:  The National Western Life Insurance Company Non-Qualified
Defined Benefit Plan, as set forth herein, and as it may be amended from time to
time.
 
(t)            Plan Year:  The twelve month period beginning on January 1 and
ending on December 31 each year.
 
(u)           Qualified Plan:  The National Western Life Insurance Company
Pension Plan, as it may be amended from time-to-time.
 
(v)           Separates from Service or Separation from Service:  A
Participant’s “separation from service” with the Employer within the meaning of
Code section 409A(a)(2)(A)(i).  For this purpose, a Participant shall be
considered to have separated from service with the Employer if the facts and
circumstances indicate that the Employer and the Participant reasonably
anticipated that no further services would be performed after the date of
separation or that the level of bona fide services the Participant would perform
after such date would permanently decrease to an amount that is less than fifty
percent (50%) of the average level of bona fide services performed over the
immediately preceding thirty-six (36)-month period.
 

 
3

--------------------------------------------------------------------------------

 



(w)           Service:  The period of a Participant’s employment considered in
the determination of his eligibility hereunder and in the calculation of the
vested amount of his benefits.  A Participant’s Service shall be determined in
twelve (12)-month periods, commencing with the twelve (12)-month period that
begins on his date of hire with the Employer, and thereafter based on Plan
Years, including the Plan Year within which falls his date of hire.  During such
twelve (12) month periods, a year of Service will be granted if the Participant
completes at least one thousand (1,000) hours of Service.  An hour of Service is
each hour for which the Participant is paid by virtue of his employment with the
Employer, including hours paid but not worked, and including hours completed
prior to the date he actually becomes a Participant hereunder.
 
(x)            Committee:  The individuals appointed by the Board of Directors
of the Employer, and known as the Pension Committee, to manage and direct the
administration of the Plan.
 
1.3           Construction
 
The  masculine gender, where appearing in the Plan, shall be deemed to include
the feminine gender, and the singular may indicate the plural, unless the
context clearly indicates the contrary.  The words “hereof”, “herein”,
“hereunder” and other similar compounds of the word “here” shall, unless
otherwise specifically stated, mean and refer to the entire Plan, not to any
particular provision or Section.  Article and Section headings are included for
convenience of reference and are not intended to add to, or subtract from, the
terms of the Plan.



 
4

--------------------------------------------------------------------------------

 



ARTICLE II
 
ELIGIBILITY


2.1           Eligibility Requirements
 
Each individual who is an Eligible Employee as of the Original Effective Date
shall become a Participant hereunder as of such date.  No individual who was not
an Eligible Employee as of the Original Effective Date shall become a
Participant hereunder.


2.2           Loss of Eligible Employee Status
 
In the event of the demotion or Separation from Service of a participating
Eligible Employee, such that the employee is no longer an Eligible Employee
within the meaning of Section 1.2(k) herein, the employee shall lose his status
as a Participant, and no further benefit accruals for the employee shall be
allowed under the Plan.  If such an employee again becomes an Eligible Employee,
the employee shall not again become a Participant and shall not accrue any
additional benefits under the Plan.



 
5

--------------------------------------------------------------------------------

 



ARTICLE III
 
FUNDING


3.1           Funding
 
The Employer is under no obligation to earmark or set aside any funds toward the
funding of this Plan.  However, the benefits to be provided to each Participant
hereunder may be paid from the assets, if any, of the National Western Life
Insurance Company Non-Qualified Plans Trust, if any, designed to be an
irrevocable grantor trust under Code section 671.  However, if the assets of
such trust are not available or are insufficient to pay such benefits or if no
such trust is established or funded, then benefits hereunder shall be paid from
the general assets of the Employer.  The rights of each Participant and any
Beneficiary hereunder shall be solely those of an unsecured general creditor of
the Employer.



 
6

--------------------------------------------------------------------------------

 



ARTICLE IV
 
BENEFITS UNDER THE PLAN


4.1           Normal Retirement Benefit
 
The benefit to be paid pursuant to this Plan to a Participant who Separates from
Service at his Normal Retirement Date shall be equal to (a) less (b) less (c)
less (d), but in no event greater than (e), where:


(a)           equals the annual single life annuity benefit which would have
been payable at the Participant’s Normal Retirement Date under the terms of the
Qualified Plan as of December 31, 1990, as if that plan had continued without
change, and without regard to limitations applicable under Code sections
401(a)(17) and 415, and
 
(b)           equals the annual single life annuity benefit which is payable (or
which would be payable if elected by the Participant) under the terms of the
Qualified Plan at the Participant’s Normal Retirement Date, and
 
(c)           equals the Actuarially Equivalent annual single life annuity which
may be provided by an accumulation of two percent (2%) of the Participant’s
Annual Compensation for each year of Service on and after January 1, 1991,
accumulated at an assumed interest rate of eight and one-half percent (8.5%) to
his Normal Retirement Date, and
 
(d)           equals the frozen annual single life annuity benefit which is
payable (or which would be payable if elected by the Participant) at the
Participant’s Normal Retirement Date under the terms of the Grandfathered
Nonqualified Plan, but excluding any benefit accrued under Section 4.8 of such
plan, and
 
(e)           equals (i) the product of the following amounts determined as of
the Participant’s Normal Retirement Date (A) the Participant’s years of Service
(up to a maximum of thirty (30)) multiplied by (B) 1.66667% multiplied by (C)
the excess of the Participant’s Compensation over the Participant’s annualized
“Primary Social Security Benefit” as defined by the terms of the Qualified Plan
as of December 31, 1990, as if such plan had continued without change and
without regard to limitations applicable under Code sections 401(a)(17) and 415,
less (ii) the sum of the benefits described in subsections (b) and (d) above.
 
The foregoing benefit shall be payable effective as of the Participant’s
Separation from Service at his Normal Retirement Date, in accordance with
Article V hereof as to the time, form, and duration of payment.  Monthly
installments under Article V shall be calculated by dividing the Participant’s
annual benefit by twelve (12).



 
7

--------------------------------------------------------------------------------

 



4.2           Late Retirement Benefit
 
The benefit to be paid pursuant to this Plan to a Participant who Separates from
Service after his Normal Retirement Date shall be equal to (a) less (b) less (c)
less (d), but in no event greater than (e), with such benefit amount adjusted
for Actuarial Equivalence to reflect commencement after the Participant’s Normal
Retirement Date, where:


(a)           equals the annual single life annuity benefit which would have
been payable at the Participant’s Normal Retirement Date under the terms of the
Qualified Plan as of December 31, 1990, as if that plan had continued without
change, and without regard to limitations applicable under Code sections
401(a)(17) and 415, and
 
(b)           equals the annual single life annuity benefit which is payable (or
which would be payable if elected by the Participant) under the terms of the
Qualified Plan at the Participant’s Normal Retirement Date, and  
 
(c)           equals the Actuarially Equivalent annual single life annuity which
may be provided by an accumulation of two percent (2%) of the Participant’s
Annual Compensation for each year of Service on and after January 1, 1991,
accumulated at an assumed interest rate of eight and one-half percent (8.5%) to
his Normal Retirement Date, and
 
(d)           equals the frozen annual single life annuity benefit which is
payable (or which would be payable if elected by the Participant) at the
Participant’s Normal Retirement Date under the terms of the Grandfathered
Nonqualified Plan, but excluding any benefit accrued under Section 4.8 of such
plan, and
 
(e)           equals (i) the product of the following amounts determined as of
the Participant’s Normal Retirement Date (A) the Participant’s years of Service
(up to a maximum of thirty (30)) multiplied by (B) 1.66667% multiplied by (C)
the excess of the Participant’s Compensation over the Participant’s annualized
“Primary Social Security Benefit” as defined by the terms of the Qualified Plan
as of December 31, 1990, as if such plan had continued without change and
without regard to limitations applicable under Code sections 401(a)(17) and 415,
less (ii) the sum of the benefits described in subsections (b) and (d) above.
 
The foregoing benefit shall be payable effective as of the Participant’s
Separation from Service, in accordance with Article V hereof as to the time,
form, and duration of payment.  Monthly installments under Article V shall be
calculated by dividing the Participant’s annual benefit by twelve (12).



 
8

--------------------------------------------------------------------------------

 



4.3           Early Retirement Benefit
 
The benefit to be paid pursuant to this Plan to a Participant who Separates from
Service on or after his Early Retirement Date and before his Normal Retirement
Date shall be equal to (a) less (b) less (c) less (d), but in no event greater
than (e) and shall be adjusted as provided in (f), where:


(a)           equals the annual single life annuity benefit which would have
been payable at the Participant’s Normal Retirement Date under the terms of the
Qualified Plan as of December 31, 1990, as if that plan had continued without
change, and without regard to limitations applicable under Code sections
401(a)(17) and 415, multiplied by a fraction, the numerator of which is his
years of Service as of his Early Retirement Date, and the denominator of which
is his years of Service he would have earned had he not Separated from Service
prior to his Normal Retirement Date, and
 
(b)           equals the annual single life annuity benefit which is payable (or
which would be payable if elected by the Participant) under the terms of the
Qualified Plan at the Participant’s Normal Retirement Date, and
 
(c)           equals the Actuarially Equivalent annual single life annuity
commencing at the Participant’s Normal Retirement Date which may be provided by
an accumulation of two percent (2%) of the Participant’s Annual Compensation for
each year of Service on and after January 1, 1991, accumulated at an assumed
interest rate of eight and one-half percent (8.5%) to his Early Retirement Date,
and
 
(d)           equals the frozen annual single life annuity benefit which is
payable (or which would be payable if elected by the Participant) at the
Participant’s Normal Retirement Date under the terms of the Grandfathered
Nonqualified Plan, but excluding any benefit accrued under Section 4.8 of such
plan, and
 
(e)           equals (i) the product of the following amounts determined as of
the Participant’s Normal Retirement Date (A) the Participant’s years of Service
(up to a maximum of thirty (30)) multiplied by (B) 1.66667% multiplied by (C)
the excess of the Participant’s Compensation over the Participant’s annualized
“Primary Social Security Benefit” as defined by the terms of the Qualified Plan
as of December 31, 1990, as if such plan had continued without change and
without regard to limitations applicable under Code sections 401(a)(17) and 415,
less (ii) the sum of the benefits described in subsections (b) and (d)
above.  Such benefit shall then be multiplied by a fraction, the numerator of
which is his years of Service as of his Early Retirement Date, and the
denominator of which is his years of Service he would have earned had he not
Separated from Service prior to his Normal Retirement Date.
 
(f)           Such benefit shall be reduced to reflect earlier commencement, by
one fifteenth (1/15th) for each of the first five (5) years and one thirtieth
(1/30th) for each of the next five (5) years by which the Participant’s Early
Retirement Date precedes his Normal Retirement Date, with such reduction
interpolated between whole years of completed months.
 

 
9

--------------------------------------------------------------------------------

 



 
The foregoing benefit shall be payable effective as of the Participant’s Early
Retirement Date, in accordance with Article V hereof as to the time, form, and
duration of payment.  Monthly installments under Article V shall be calculated
by dividing the Participant’s annual benefit by twelve (12).


4.4           Disability Retirement Benefit
 
If a Participant who has completed five (5) years of Service Separates from
Service prior to his Normal Retirement Date (or prior to his Early Retirement
Date if he has completed fifteen (15) years of Service upon such separation) due
to Disability, the benefit to be paid pursuant to this Plan shall be equal to
(a) less (b) less (c) less (d), but in no event greater than (e), where:


(a)           equals the annual single life annuity benefit which would have
been payable at the Participant’s Normal Retirement Date under the terms of the
Qualified Plan as of December 31, 1990, as if that plan had continued without
change, and without regard to limitations applicable under Code sections
401(a)(17) and 415, and
 
(b)           equals the annual single life annuity benefit which is payable (or
which would be payable if elected by the Participant) under the terms of the
Qualified Plan at the Participant’s Normal Retirement Date, and
 
(c)           equals the Actuarially Equivalent annual single life annuity
commencing at the Participant’s Normal Retirement Date which may be provided by
an accumulation of two percent (2%) of the Participant’s Annual Compensation for
each year of Service on and after January 1, 1991, accumulated at an assumed
interest rate of eight and one-half percent (8.5%) to his Separation from
Service, and
 
(d)           equals the frozen annual single life annuity benefit which is
payable (or which would be payable if elected by the Participant) at the
Participant’s Normal Retirement Date under the terms of the Grandfathered
Nonqualified Plan, but excluding any benefit accrued under Section 4.8 of such
plan, and
 
(e)           equals (i) the product of the following amounts determined as of
the Participant’s Normal Retirement Date (A) the Participant’s years of Service
(up to a maximum of thirty (30)) multiplied by (B) 1.66667% multiplied by (C)
the excess of the Participant’s Compensation over the Participant’s annualized
“Primary Social Security Benefit” as defined by the terms of the Qualified Plan
as of December 31, 1990, as if such plan had continued without change and
without regard to limitations applicable under Code sections 401(a)(17) and 415,
less (ii) the sum of the benefits described in subsections (b) and (d) above.
 
The foregoing benefit shall be payable effective as of the Participant’s Normal
Retirement Date, in accordance with Article V hereof as to the time, form, and
duration of payment.  Monthly installments under Article V shall be calculated
by dividing the Participant’s annual benefit by twelve (12).

 
10

--------------------------------------------------------------------------------

 



4.5           Deferred Vested Pension Benefit
 
The benefit to be paid pursuant to this Plan to a Participant who Separates from
Service at a time when he (or his Beneficiary) is not entitled to a benefit
under Section 4.1, 4.2, 4.3, 4.4, or 4.6 shall be equal to (a) less (b) less (c)
less (d), but in no event greater than (e), where:


(a)           equals the annual single life annuity benefit which would have
been payable at the Participant’s Normal Retirement Date under the terms of the
Qualified Plan as of December 31, 1990, as if that plan had continued without
change, and without regard to limitations applicable under Code sections
401(a)(17) and 415, multiplied by a fraction, the numerator of which is his
years of Service as of his Separation from Service, and the denominator of which
is his years of Service he would have earned had he not Separated from Service
prior to his Normal Retirement Date, and
 
(b)           equals the annual single life annuity benefit which is payable (or
which would be payable if elected by the Participant) to or with respect to the
Participant under the terms of the Qualified Plan, and
 
(c)           equals the Actuarially Equivalent annual single life annuity
commencing at the Participant’s Normal Retirement Date which may be provided by
an accumulation of two percent (2%) of the Participant’s Annual Compensation for
each year of Service on and after January 1, 1991, accumulated at an assumed
interest rate of eight and one-half percent (8.5%) to his Normal Retirement
Date, and
 
(d)           equals the frozen annual single life annuity benefit which is
payable (or which would be payable if elected by the Participant) at the
Participant’s Normal Retirement Date under the terms of the Grandfathered
Nonqualified Plan, but excluding any benefit accrued under Section 4.8 of such
plan, and
 
(e)           equals (i) the product of the following amounts determined as of
the Participant’s Normal Retirement Date (A) the Participant’s years of Service
(up to a maximum of thirty (30)) multiplied by (B) 1.66667% multiplied by (C)
the excess of the Participant’s Compensation over the Participant’s annualized
“Primary Social Security Benefit” as defined by the terms of the Qualified Plan
as of December 31, 1990, as if such plan had continued without change and
without regard to limitations applicable under Code sections 401(a)(17) and 415,
less (ii) the sum of the benefits described in subsections (b) and (d)
above.  Such net benefit shall be multiplied by a fraction, the numerator of
which is the Participant’s years of Service as of his Separation from Service,
and the denominator of which is his years of Service he would have earned had he
not Separated from Service prior to his Normal Retirement Date.
 

 
11

--------------------------------------------------------------------------------

 



If the Participant had completed at least fifteen (15) years of Service upon his
Separation from Service such benefit shall be payable effective as of the date
the Participant attains his Early Retirement Age, but shall be reduced for early
commencement in accordance with Section 4.3(f).  If the Participant had not
completed at least fifteen (15) years of Service upon his Separation from
Service, such benefit shall be payable effective as of the Participant’s Normal
Retirement Date.  In either case, such benefit shall be paid in accordance with
Article V hereof as to time, form, and duration of payment.  Monthly
installments under Article V shall be calculated by dividing the Participant’s
annual benefit by twelve (12).


4.6           Pre-Retirement Death Benefit
 
(a)           If a Participant dies prior to Separating from Service, his
Beneficiary shall be entitled to receive the Actuarial Equivalent of his Accrued
Benefit that would have been payable at his Normal Retirement Date (or at the
date of his Separation from Service if the Participant dies after his Normal
Retirement Date), determined as if the Participant Separated from Service on his
date of death and, if such date is prior to the Participant’s Normal Retirement
Date, survived until his Normal Retirement Date.
 
(b)           If the Participant dies following his Separation from Service due
to Disability and prior to the commencement of a disability pension benefit
under Section 4.4, his Beneficiary shall be entitled to receive the Actuarial
Equivalent of his Accrued Benefit that would have been payable at his Normal
Retirement Date under Section 4.4.
 
(c)           If the Participant dies following his Separation from Service
described in Section 4.5, but prior to the commencement of a deferred vested
pension benefit under such Section, his Beneficiary shall be entitled to receive
the Actuarial Equivalent of his Accrued Benefit that would have been payable at
his Early Retirement Date or his Normal Retirement Date, whichever would have
been applicable under Section 4.5.
 
(d)           The pre-retirement death benefit payable to the Participant’s
Beneficiary shall be payable effective as of the first day of the month
coinciding with or next following the date of the Participant’s death, in
accordance with Article V hereof as to the time, form, and duration of
payment.  Monthly installments under Article V shall be calculated by dividing
the Beneficiary’s annual benefit by twelve (12).
 



 
12

--------------------------------------------------------------------------------

 



ARTICLE V
 
DETERMINATION OF PAYMENT OF BENEFIT




5.1           Time of Payment
 
(a)           Payment to a Participant (or his Beneficiary) shall commence on
the date that is ninety (90) days following the first applicable effective date
of payment under Article IV, with the first payment to include all benefits
payable from the effective date of payment to the date of the first
payment.  Neither the Participant nor his Beneficiary shall have the right to
designate the taxable year of such payment.  Notwithstanding anything herein to
the contrary, a change in the operation of the Qualified Plan or the
Grandfathered Nonqualified Plan (including an election under Section 7.7 of the
Qualified Plan or a change in the time or form of payment under the Qualified
Plan or the Grandfathered Nonqualified Plan) shall not change the time or form
of payment under this Plan.
 
(b)           Notwithstanding the foregoing, payment to a Participant shall be
delayed to the extent required by Code section 409A(a)(2)(B)(i).  Accordingly,
if a Participant is a “specified employee” as defined by Code section
409A(a)(2)(B)(i) (determined by applying the default rules applicable under such
Code section except to the extent such rules are modified by a written
resolution that is adopted by the Board of Directors of the Employer and that
applies for purposes of all applicable nonqualified deferred compensation plans
of the Employer and its affiliates described in the second sentence of Section
1.2(l)), any payments which the Participant is otherwise entitled to receive
under Section 4.1, 4.2, 4.3, 4.4, or 4.5 and this Section 5.1 during the six
(6)-month period beginning on the date the Participant Separates from Service
shall be accumulated and paid effective as of the date that is six (6) months
after the date the Participant Separates from Service.  This Section 5.1(b) is
intended to satisfy the minimum requirements of Code section 409A(a)(2)(B)(i)
and shall not be construed to accelerate or defer or otherwise apply to
distributions to the extent those distributions are not subject to the
requirements of such Code section.
 
(c)           Notwithstanding anything herein to the contrary, the payment of
benefits hereunder shall not be accelerated in a manner that would not be
permissible under Code section 409A.
 
5.2           Form of Payment
 
(a)           With respect to benefits payable under Sections 4.1 through 4.5,
the Participant shall receive his vested Accrued Benefit payable in the form of
a single life annuity payable in monthly installments unless the Participant
elects an alternative form of payment pursuant to subsection (c) below.
 

 
13

--------------------------------------------------------------------------------

 



(b)           With respect to benefits payable under Section 4.6, the
Participant’s Beneficiary shall receive the Actuarial Equivalent of the
Beneficiary’s portion of the Participant’s Accrued Benefit in the form of a
single life annuity payable in monthly installments unless the Beneficiary
elects an alternative form of payment pursuant to subsection (c) below.
 
(c)           A Participant or Beneficiary may elect an optional form of annuity
payment that is Actuarially Equivalent to and has the same scheduled date for
the first annuity payment as the normal form of payment specified in subsections
(a) and (b) above.  Such election may be made on a written form acceptable to
the Committee at any time that is at least thirty (30) days prior to the date on
which payment would otherwise commence in such normal form.  The optional forms
of annuity payment available under the Plan are  as follows:
 
(i)           An annuity for the life of the Participant (or the life of the
Beneficiary in the case of benefits payable pursuant to Section 4.6) with one
hundred twenty (120) monthly payments guaranteed, to be paid to the
Participant’s Beneficiary (or to the estate of the Beneficiary in the case of
benefits payable pursuant to Section 4.6) in the event of the Participant's (or
Beneficiary’s, if applicable) death prior to payment of the total number of
guaranteed payments.
 
(ii)           Any other form of annuity providing substantially equal periodic
payments, payable not less frequently than annually, based upon the life
expectancy of the Participant (or the Beneficiary in the case of benefits
payable pursuant to Section 4.6) or the joint life expectancies of the
Participant and his Beneficiary (or of the Beneficiary and another natural
person designated by the Beneficiary in the case of benefits payable pursuant to
Section 4.6).
 
The provisions of this subsection (c) are intended to comply with the provisions
of Treasury regulation section 1.409A-2(b)(2)(ii) and shall be construed in
accordance therewith.  Notwithstanding anything herein to the contrary, a
Participant or Beneficiary may not elect an optional form of payment under this
subsection (c) to the extent such election would result in any additional tax
under Code section 409A.


(d)           Any benefit payable hereunder may be paid directly by the Employer
(or its delegate) or by any funding vehicle established pursuant to Section
3.1.  At the discretion of the Committee or, as applicable, the trustee of any
trust established pursuant to Section 3.1, payment of such benefit may be
facilitated through purchase of an annuity contract; provided that in no event
shall any action be taken to cause the Plan to be considered funded for purposes
of the Code or Title I of ERISA.
 

 
14

--------------------------------------------------------------------------------

 



5.3           Payment to a Participant’s Beneficiary
 
(a)           A Participant may designate one or more Beneficiaries to receive
any benefits payable under the Plan after the death of the Participant.  A
Participant may not designate a non-natural person as a Beneficiary.  A
Participant may revoke or change a prior beneficiary designation at any time by
filing a new beneficiary designation with the Committee.  To be effective, any
beneficiary designation or revocation of a beneficiary designation must be on a
form acceptable to the Committee and must be filed with and received by the
Committee prior to the latest applicable designation date.  The latest
applicable designation date is the date of the participant’s death with respect
to benefits payable under Section 4.6 or to benefits payable under an annuity
form of payment with a guaranteed term and is the date benefits commence in the
case of a joint and survivor annuity form of payment.
 
(b)          Any designation of a person as a Beneficiary shall be deemed to be
contingent upon the person’s surviving the Participant.  Any designation of a
class or group of Beneficiaries shall be deemed to be a designation of only
those members of the class or group who are living at the time of the
Participant’s death.  A Participant may designate (in the manner provided in
subsection (a), above) one or more persons as a contingent Beneficiary or
Beneficiaries to receive, upon the Participant’s death, the benefit that the
primary Beneficiary would have received had the primary Beneficiary survived the
Participant.  If more than one primary Beneficiary or, if applicable, more than
one contingent Beneficiary is designated by a Participant, Sections 5.2(b) and
(c) shall be applied separately to each Beneficiary with respect to the portion
of the Participant’s Accrued Benefit awarded to the Beneficiary.
 
(c)           If a Participant does not make an effective beneficiary
designation prior to the latest applicable designation date or if no designated
Beneficiary survives the Participant, the Participant’s estate shall be deemed
to be his Beneficiary.
 
(d)          References hereunder to a benefit payable to or with respect to a
Participant include any benefit payable to the Participant’s designated
Beneficiary or estate.
 
5.4           Payments to an Alternate Payee
 
(a)          The Committee may establish a procedure for the Plan to administer
qualified domestic relations orders.  Such procedure shall comply with the
applicable requirements of ERISA sections 206(d)(3) and 514(b)(7).
 
(b)          The Committee may approve payment to an alternative payee, pursuant
to the terms of a qualified domestic relations order, as defined under ERISA
sections 206(d)(3) and 514(b)(7); provided that payment to an alternate payee
may not commence prior to the Participant’s “earliest retirement age” as defined
by ERISA section 206(d)(3)(E)(ii).  Any such payment shall not be prohibited by
Section 6.6 or, to the extent permitted under Code section 409A, Section 5.1(c).
 

 
15

--------------------------------------------------------------------------------

 



(c)           Any benefits payable to a Participant’s alternate payee(s) under
the Qualified Plan shall be included as a benefit payable to or with respect to
the Participant for purposes of determining the Qualified Plan offset under
Sections 4.1(b), 4.2(b), 4.3(b), 4.4(b), and 4.5(b), (as applicable).
 



 
16

--------------------------------------------------------------------------------

 



ARTICLE VI
 
MISCELLANEOUS


6.1           Administration of the Plan
 
The Plan shall be administered by the Committee.  The books and records of the
Plan shall be maintained by the Employer at its expense, and no member of the
Board of Directors of the employer, or any employee of the Employer acting on
its behalf, shall be liable to any person for any action taken or omitted in
connection with the administration of the Plan, unless attributable to his own
fraud or willful misconduct.


(a)           The Employer shall appoint the members of the Committee and may
terminate a Committee member at any time by providing written notice of such
termination to the member.  Any member of the Committee may resign by delivering
his written resignation to the Employer and to the other members of the
Committee.
 
(b)           The Committee shall perform any act which the Plan
authorizes.  The Committee may, by a writing signed by a majority of its
members, appoint any member of the Committee to act on behalf of the Committee.
 
(c)           The Committee may designate in writing other persons to carry out
its responsibilities under the Plan, and may remove any person designated to
carry out its responsibilities under the Plan by notice in writing to that
person.  The Committee may employ persons to render advice with regard to any of
its responsibilities.  All usual and reasonable expenses of the Committee shall
be paid by the Employer.  The Employer shall indemnify and hold harmless each
member of the Committee from and against any and all claims and expenses
(including, without limitation, attorney's fees and related costs), in
connection with the performance by such member of his duties in that capacity,
other than any of the foregoing arising in connection with the willful neglect
or willful misconduct of the person so acting.
 
(d)           The Committee shall establish rules, not contrary to the
provisions of the Plan, for the administration of the Plan and the transaction
of its business.  The Committee shall have the authority to interpret the Plan
in its sole and absolute discretion, and shall determine all questions arising
in the administration, interpretation and application of the Plan, including all
claims for benefit hereunder.  All determinations of the Committee shall be
conclusive and binding on all concerned.
 

 
17

--------------------------------------------------------------------------------

 



6.2           Benefit Claims
 
The Committee shall administer the claims procedures set forth in this Section
6.2 in accordance with section 503 of ERISA.  The Committee shall automatically
direct the distribution of all benefits to which a Participant is entitled
hereunder.  In the event that a Participant believes that he has been denied
benefits to which he is entitled under the provisions of the Plan, the Committee
shall, upon the request of the Participant, provide to the Participant written
notice of the denial which shall set forth:


(a)           the specific reason or reasons for the denial;
 
(b)           specific references to pertinent Plan provisions on which the
Committee based its denial;
 
(c)           a description of any additional material or information needed for
the Participant to perfect the claim and an explanation of why the material or
information is needed;
 
(d)           a statement that the Participant or his authorized representative
may (i) request a review upon written application to the Committee; (ii) review
pertinent Plan documents; and (iii) submit issues and comments in writing;
 
(e)           a statement that any appeal the Participant wishes to make of the
adverse determination must be made in writing to the Committee within sixty (60)
days (one hundred eighty (180) days in the case of a claim relating to
Disability benefits) after receipt of the Committee's notice of denial of
benefits and that failure to appeal the initial determination to the Committee
in writing within such sixty (60)-day period (one hundred eighty (180)-day
period in the case of a claim relating to Disability benefits) will render the
Committee's determination final, binding, and conclusive; and
 
(f)            the address to which the Participant must forward any request for
review.
 
If a Participant should appeal to the Committee, he, or his duly authorized
representative, may submit, in writing, whatever issues and comments he, or his
duly authorized representative, feels are pertinent.  The Committee shall
re-examine all facts related to the appeal and make a final determination as to
whether the denial of the claim is justified under the circumstances.  The
Committee shall advise the Participant in writing of its decision on appeal, the
specific reasons for the decision, and the specific Plan provisions on which the
decision is based.  The notice of the decision shall be given within sixty (60)
days (forty-five (45) days in the case of a claim relating to Disability
benefits) after the Participant's written request for review is received, unless
special circumstances (such as a hearing) would make the rendering of a decision
within such sixty (60)-day period (forty-five (45)-day period in the case of a
claim relating to Disability benefits) impracticable.  In such case, notice of
an extension shall be provided to the Participant within the original sixty
(60)-day period (forty-five (45)-day period in the case of a claim relating to
Disability benefits), and notice of a final decision regarding the denial of a
claim for benefits will be provided within one hundred twenty (120) days (ninety
(90) days in the case of a claim relating to Disability benefits) after receipt
of the original request for review.

 
18

--------------------------------------------------------------------------------

 



6.3           Amendment of the Plan
 
The Plan may be amended, in whole or in part, from time-to-time, by the Board of
Directors of the Employer; provided that no amendment that reduces the Accrued
Benefit of a Participant may be adopted without the consent of such Participant
while he is an employee of the Employer.


6.4           Termination of the Plan
 
The Plan may be terminated, at any time, by action of the Board of Directors,
without the consent of any other party.  The termination of this Plan shall not
result in the granting of any additional rights to any Participant, such as full
vesting of his Account, and Plan benefits shall be payable solely as provided
under Articles IV and V.


6.5           Notices to Participants
 
From time-to-time, the Employer shall provide a Participant with a statement
regarding his Accrued Benefit.  Further, a Participant will be provided written
notice of any amendment of the Plan that affects his rights herein, and of the
termination of the Plan.


6.6           Non-Alienation
 
Except as required by ERISA, the right of any Participant or Beneficiary in his
Accrued Benefit hereunder shall not be subject in any manner to attachment or
other legal process for the debts of such Participant or Beneficiary, and any
such benefit shall not be subject to anticipation, alienation, sale, transfer,
assignment or encumbrance.


6.7           Severability
 
In the event that any provision of this Plan shall be declared illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining provisions of this Plan but shall be fully severable and this Plan
shall be construed and enforced as if said illegal or invalid provision had
never been inserted herein.


6.8           Governing Law
 
The validity and effect of this Plan and the rights and obligations of all
persons affected hereby shall be construed and determined in accordance with the
internal laws of the State of Texas except to the extent superseded by federal
law


6.9           Taxes
 
All amounts payable hereunder shall be reduced by any and all federal, state and
local taxes imposed upon the Participant which are required to be paid or
withheld by the Employer or any other payor of Plan benefits.

 
19

--------------------------------------------------------------------------------

 



6.10           Waiver
 
Neither the failure nor any delay on the part of the Employer or the Committee
to exercise any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise or waiver of any such right,
power or privilege preclude any other or further exercise thereof, or the
exercise of any other right, power or privilege available to the Employer or the
Committee at law or in equity.


6.11           Compliance With Code Section 409A
 
(a)           To the extent any provision of this Plan or any omission from the
Plan would (absent this Section 6.11(a)) cause amounts to be includable in
income under Code section 409A(a)(1), the Plan shall be deemed amended to the
extent necessary to comply with the requirements of Code section 409A; provided,
however, that this Section 6.11(a) shall not apply and shall not be construed to
amend any provision of the Plan to the extent this Section 6.11(a) or any
amendment required thereby would itself cause any amounts to be includable in
income under Code section 409A(a)(1).
 
(b)           If any provision of this Plan would cause a Participant to occur
any additional tax under Code section 409A, the parties will in good faith
attempt to reform the provision in a manner that maintains, to the extent
possible, the original intent of the applicable provision without violating the
provisions of Code section 409A.
 





 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, and as conclusive evidence of the adoption of the foregoing
instrument comprising the National Western Life Insurance Company Non-Qualified
Defined Benefit Plan, NATIONAL WESTERN LIFE INSURANCE COMPANY, as the Employer,
has caused its seal to be affixed hereto and these presents to be duly executed
in its name and behalf by its proper officers thereunto authorized this 18th day
of December, 2008.






ATTEST:
 
NATIONAL WESTERN LIFE
   
INSURANCE COMPANY
           
/S/Margaret M. Simpson
 
/S/James P. Payne
Asst. Secretary
       
Name:  James P. Payne
   
Title:  Senior VP-Secretary
     






 
21

--------------------------------------------------------------------------------

 

SCHEDULE 1.2(k)


ELIGIBLE EMPLOYEES








Charles D. Milos, Jr.









 
22

--------------------------------------------------------------------------------

 
